department of the treasury tax_exempt_and_government_entities_division release number release date legend org organization name org address internal_revenue_service te_ge eo examinations commerce street dallas tx date october i xx date address address person to contact identification_number in reply refer to te_ge review staff ein certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in lr c sec_501 c and exempt under sec_501 a must be both organized and operated exclusively for exempt purposes sec_1 c -i c l provides that to be operated exclusively for exempt purposes an organization must engage primarily in-activities accomplishing exempt purposes by exclusively operating a bingo_game you did not primarily engage in activities accomplishing exempt purposes operating a bingo_game does not by itself further any charitable educational or other purposes described in sec_501 and instead furthers purposes not described in sec_501 including the private benefits emanating from the operation of such bingo_game in contravention of the proscriptions against such in sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call ane ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer l dvocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been rcsoh'ed through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing director eo examinations enclosures publication form_6018 consent to proposed adverse action envelope tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service watt avenue sa-6209 eo group sacramento ca january taxpayer_identification_number form tax_year s ended person to contactlld number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886a name of taxpayer ein org cr rtmcnt of tile trca ury - internal_revenue_service ex lanation of i terns tin schedule no or exhibit year period ended 20xx12 legend org president issue zation name xx - date address - address president vice president - vice-president co-1 - 1st company whether the tax-exempt status of an organization that conducts bingo_games but does not make charitable distributions should be revoked facts oro oro is recognized as a sec_501 tax-exempt_organization the organization is an unincorporated association according to its organizing document the purpose of the organization is to raise funds for the purpose of awarding scholarships to financially disadvantaged students wishing to attend college the organization has a board_of directors made up of people the president president and the vice-president vice-president are the two board members most involved with the organization and are in charge of running the organization the organization conducts weekly bingo events in an effort to raise funds to distribute in the form of scholarships to students wishing to attend college the bingo events are open to the general_public for a fee of dollar_figure it should be noted that in previous years the fee was dollar_figure it is estimated that anywhere from to people attend each bingo event other sources of revenue for the organization include the sale of pull-tabs pull-tabs are sold for dollar_figureeach and it is estimated that s of revenue is brought in from the sale of pull-tabs each week no records were provided to confirm this estimate should be noted that the organization does not have a bingo license the organization holds its bingo events at co-l located at address the organization currently pays dollar_figurea month to rent the bingo hall other bingo organizations rent this hall as well no evidence was presented to show that a scholarship program existed no scholarship application was provided by the organization no cancelled checks to schools were provided and no names of individuals who had received scholarships were provided the organization reported gross_receipts of s for the 20xx year and sdollar_figure for the 20xx year the organization reported bingo expenses of dollar_figures on its 20xx form_990 and bingo expenses of dollar_figuredollar_figureon its 20xx form_990 both of these returns were secured during the examination form_990 for the 20xx year was not filed and could not be secured during the examination none of the expenses in 20xx could be accounted for no documentation such as cancelled checks invoices or receipts was provided to account for the 20xx expenses for 20xx cancelled checks and invoices were provided to document dollar_figuredollar_figureas valid bingo expenses however none of these expenses were for scholarship disbursements or other charitable purposes for 20xx bank statements and some cancelled checks were provided cancelled checks for bingo related expenses totaling dollar_figuredollar_figurewere provided but none of these expenses were for scholarship disbursements or other charitable purposes the documentation provided only accounted for expenses related to running a bingo form 886-a rev department of the treasury - internal_revenue_service page -1 form 886a name of taxpayer ern org department of the treasury - internal re 'enue service ex lanation of items tin schedule no or exhibit year period ended 20xx12 operation such as supplies and rent expenses for 20xx there were also checks written totaling dollar_figuredollar_figure for which no cancelled checks or other documentation was provided in part iii of the secured form 990's for the 20xx and 20xx years the organization stated that there were no program related expenses the organization's vice-president vice-president stated that the reason that such little documentation existed for its expenses was because most of the expenses were pay outs of cash to winners of bingo_games this is also why the amount shown in the bank statements is so low when compared with the revenues and expenses reported on the form most of the money never goes through the bank account since it is paid out as prize money to winners of the bingo_games law sec_501 c of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual section ldollar_figure i c -1 a l of the regulations provides that in order to be exempt as an organization described in sec_501 c of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section section l c -i c i of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes in revrul_64_182 1964_1_cb_186 the irs ruled that an organization qualified for exemption under sec_501 c where it used proceeds from a business activity to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations in p l l scholarshi82_tc_196 a sec_501 organization conducted bingo_games at a commercial lounge of the board members were also owners of the commercial lounge and a 3rd board member was an accountant and director of the commercial lounge the commercial lounge sold beverages to bingo players the only expenses paid from the amounts collected for participation in the bingo_games are those directly related to the operation of the bingo_games such as prizes the purchase of supplies accounting fees etc sales of food and beverages are solicited and made to the bingo players by employees of the commercial lounge proceeds from such sales are retained by the commercial lounge separate and distinct from the proceeds of the bingo_games the tax_court noted that the petitioner engaged in no exempt_activities and that the bingo_games were conducted in a commercial form 886-a rev department of the treasury - internal_revenue_service page -2 form 886a name of taxpayer ein org i pnrtnl nt of rhe tn adollar_figureury f ntcnl rcn nlll' sen-ice explanation of items tin schedule no or exhibit year period ended 20xx12 lounge owned by the organization's director the court ruled that the scholarship fund was not operated exclusively for exempt purposes in 28_tc_1128 a sec_501 organization conducted bingo_games as its principle activity its stated purpose was to promote lawful forms of entertainment and amusement to acquire funds and financial assistance for the care and assistance of needy chlldren and children's institutions its charitable function consisted of contributions to charitable institutions of amounts that were insubstantial when compared to gross_receipts from the bingo_games for the two years under consideration the percentage of gross bingo receipts that was distributed for charitable purposes was and the court held that the organization did not qualify for exemption under sec_501 because it did not operate any charitable institutions and its principal activity was the profitable operation of bingo_games on a business or commercial basis taxpayer's position unknown taxpayer did not respond government's position based on the facts of the examination the organization does not qualify for exemption since there is no exempt_purpose although the organization's organizing document states that the prj mary purpose is to make scholarship disbursements this is not the case no charitable activity exists evidence of any charitable activity from 20xx through 20xx was asked for and none was provided by org the organization's only activity is to conduct weekly bingo_games since conducting bingo_games does not serve an exempt_purpose the activity is considered to be a non-exempt activity an organization will not be regarded as exempt if more than an insubstantial part of its activities is not in fuliherance of exempt purposes see sec_1 50l c -1 c l in order to be exempt under sec_501 an organization must be organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes etc an organization that conducts bingo_games may be exempt under sec_501 c if it uses the proceeds from bingo to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations see revrul_64_182 1964_1_cb_186 org reported gross_receipts of dollar_figurefor the 20xx year and dollar_figuredollar_figure for the 20xx year no charitable distributions were made in either of these years a return was requested for the 20xx year but the organization did not comply with this request bank statements and cancelled checks from 20xx were analyzed but no charitable distributions or expenses were found thus it is the service's position that there is no charitable program in place commensurate in scope with the organization's financial resources as required to be exempt by rev rui 1964_1_cb_186 form 886-a rcv depurtment of the treasury - intcrnal revcnue service page -3 fonti 886a name of taxpayer ein org dcpartmcnt of th treasury internal rc 'cnuc service ex lanation of items tin schedule no or exhibit year period ended 20xx12 the organization claims that most of its revenue is given back out in cash prizes to winners at the bingo_games and because of this after operational expenses nothing is left for charitable distributions even if this is true the organization will still not qualify for exemption since there is no charitable program in place and the organization's principal activity is the operation of bingo_games see 28_tc_1128 case p l l scholarship fund vs commissioner t e differs from y e s s in that it was shown that the bingo operation was primarily setup to bring income in the form of sales of beverages to the owners of the commercial lounge the basis for revocation was still largely dependent on the fact that there was no charitable program or exempt activity was supported by the bingo operation conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_50 i c and its tax exempt status should be revoked form 886-a rcva-68 department of the treasury - internal_revenue_service page -4
